Title: To Thomas Jefferson from DeWitt Clinton, 3 May 1802
From: Clinton, DeWitt
To: Jefferson, Thomas


            SirWashington 3 May 1802
            I had the honor of mentioning to you Yesterday, the expediency of postponing the appointment of Commissioners of Bankruptcy for New York, until more accurate information can be obtained: This shall engage my early attention on my arrival at that place.
            I am the more confirmed in the prudence of this plan, from information that various candidates have either applied or been recommended, who in my opinion ought not to be favored in this way—Such as Comfort Sands and John Blagge late Bankrupts—James Fairlie and William Cutting who hold lucrative offices under the State Govt. And who notwithstanding their being men of fair reputations, ought not to be permitted to engross too much.—Joseph Brown, William P. Van Ness & Timothy Greene, active engines of a faction hostile to the administration and whom emoluments of this kind will not soften but enable the more to carry on their schemes.—
            I am with the most respectful attachment Your most Obedt servt
            Dewitt Clinton
          